People ex rel. Orden v Cheverko (2016 NY Slip Op 07228)





People ex rel. Orden v Cheverko


2016 NY Slip Op 07228


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2016-11043

[*1]The People of the State of New York, ex rel. Stewart L. Orden, on behalf of Hengjun Chao, petitioner, 
vKevin Cheverko, etc., respondent.


Stewart L. Orden, Scarsdale, NY, petitioner pro se.
James A. McCarty, Acting District Attorney, White Plains, NY (Raffaelina Gianfrancesco and Steven A. Bender of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Westchester County Indictment No. 16-1002 and to release the petitioner on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Westchester County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
LEVENTHAL, J.P., CHAMBERS, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court